Citation Nr: 1523734	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-33 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether the character of discharge from active service is a bar to Department of Veterans Affairs (VA) disability compensation.  


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The appellant had active service in the Army from January 3, 1978, to May 17, 1979.  He was discharged under other than honorable conditions.  

This matter came before the Board of Veterans' Appeals (Board) from a decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In addition to the paper claims file, there are paperless, electronic claims files, 
Virtual VA and Veterans Benefits Management System (VBMS) associated with this appeal.  A review of the Virtual VA and VBMS claims files does not reveal anything pertinent to the present appeal.  

The Board notes that the appellant has filed claims for service connection for multiple disabilities.  However, the issue as to the claimant's status as a "veteran" (and an assessment of whether he is barred from receipt of such benefits) has to be adjudicated prior to the assessment of whether he is entitled to service connection. 


FINDINGS OF FACT

1.  The appellant had active service in the Army from January 3, 1978, to May 17, 1979, and he was discharged under other than honorable conditions.  

2.  The appellant was discharged due to persistent and willful misconduct and at the time of the offenses leading to his discharge he was not insane.  


CONCLUSION OF LAW

The appellant is barred from entitlement to VA benefits as a result of the characterization of discharge from active naval service.  38 U.S.C.A. §§ 101, 5107, 5303 (West 2002); 38 C.F.R. §§ 3.1, 3.12, 3.354 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of (2000) (VCAA) VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Generally, VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed.Reg. 59989 (2004).  However, in this case, there are disputed facts relevant to the applicable legal standards for a bar to VA benefits. 

In April 2010 the appellant claimed service connection for multiple disabilities as having been incurred during active service.  In June 2010 the RO provide notice relevant to these claims.  However, that notice did not address the criteria to establish status as a veteran.  

The RO provided notice to the appellant in March 2011 concerning his being barred from receipt of VA disability compensation due to the character of his discharge from active service.  Also, the RO provided the reasons for a bar to VA benefits and the applicable legal standards in a July 2011 administrative decision and in a statement of the case in September 2013.  Moreover, the appellant has submitted statements and argument on several occasions that demonstrate actual knowledge of the criteria.  Therefore, the Board concludes that any potential notice errors were not prejudicial to the appellant.  

In addition, VA has obtained all relevant, identified, and available evidence.  The appellant had not identified any evidence that has not been obtained.  He has not been afforded an examination for a retrospective opinion as to whether he was insane at the time of the offenses leading to his discharge from active duty because, although he has alleged that he sustained in-service head trauma, he has not alleged that he was insane at the time of the offenses in question and the record does not suggest otherwise.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  

The appellant had active service in the Army from January 3, 1978, to May 17, 1979.  He was discharged under other than honorable conditions because he repeatedly failed to be at his assigned duty stations at the appointed times, he repeatedly failed to pass inspection, and assaulted another soldier.  He contends that there were compelling circumstances to excuse these events. 

Law and Regulations

Veteran status is established for a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  A discharge under honorable conditions is binding on the VA as to the character of discharge.  38 C.F.R. § 3.12(a). 

To be considered a "veteran" for purposes of receiving VA benefits, including service-connection, a person must have had active service and been discharged or released therefrom under conditions "other than dishonorable."  38 U.S.C.A. § 101(2).  Compensation and most other VA benefits are barred if they are claimed with reference to a period of service which is found to be dishonorable for VA purposes.  38 C.F.R. § 3.12(a).  When a serviceman is given an other than honorable discharge by the service department, VA decides whether the character of such discharge is dishonorable for VA purposes.  

A discharge or release from service under specified conditions is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense causing such discharge or release.  38 C.F.R. § 3.12(b). 

A discharge or release under other than honorable conditions is considered to have been issued under dishonorable conditions if it is determined that it was issued because of willful and persistent misconduct.  A discharge, because of a minor offense, will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious, or unless it is found that the person was insane at the time of committing the offense causing such discharge or release.  38 C.F.R. § 3.12(d)(4).

38 C.F.R. § 3.354(a) defines insanity.  An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  Also, 38 C.F.R. § 3.354(b) provides when a rating agency is concerned with determining whether a appellant was insane at the time he committed an offense leading to his court-martial, discharge or resignation (38 U.S.C. § 5303(b)), it will base its decision on all the evidence procurable relating to the period involved, and apply the definition in paragraph (a) of this section.  

The burden is on the claimant to establish, by a preponderance of the evidence, that he is a "veteran" (with a qualifying discharge), and the reasonable doubt doctrine does not apply in such a case.  D'Amico v. West, 12 Vet. App. 264 (1999); Laruan v. West, 11 Vet. App. 80 (1998); Holmes v. Brown, 10 Vet. App. 38 (1997); Struck v. Brown, 9 Vet. App. 145 (1996).  A serviceman applying for an insanity exception has the burden of presenting competent evidence of insanity at the time of commission of the offenses leading to discharge.  See Stringham v. Brown, 8 Vet. App. 445, 449 (1995).   

Background

The Appellant served in the U.S. Army from January 3, 1978, to May 17, 1979, and he was discharged under other than honorable conditions.  He contends that his actions leading to his discharge were not due to persistent and willful misconduct.  

The service treatment records (STRs) show that in September 1978 the appellant was taken by litter to an emergency room complaining of numbness and loss of sensation of the arms and legs after a fall down some stairs at a night club in Germany when he struck his forehead and back.  It was suspected that he might have a spinal cord injury or a contusion; or that the complaints might represent hysteria.  After hospitalization the assessment was blunt head trauma.  

The day after he was released from the hospital, in October 1978, he complained neck pain and muscle paralysis of the left side.  Although he had a limping gait, a complete physical examination was negative.  It was specifically noted that he had been seen and evaluated by four physicians, including a psychiatrist, and that no disease was found.  He was returned to full duty.  

In December 1978 the appellant was hospitalized after falling due to icy conditions.  It was reported that although he had had complaints of persistent weakness and hyperesthesia of the left upper extremity after his first injury, his course thereafter had been one of gradual improvement over the next two months.  It was reported that after this first head injury he had been unconscious for an unknown period of time.  After his second injury, from falling on ice, he was hospitalized at Irwin Army Hospital at Ft. Riley, Kansas and when transferred for a neurological evaluation at Fitzsimons Army Medical Center the diagnosis was possible cerebellar or cervical cord lesion.  

The appellant was hospitalized for four days in December 1978 at Fitzsimons Army Medical Center and it was noted that he had a history of episodes of loss of consciousness since the age of 13.  During hospitalization there was no evidence of weakness or sensory abnormalities and an EEG was within normal limits.  He denied episodes of loss of consciousness during hospitalization and requested to be returned to active duty.  The final diagnoses were a history of head and spinal cord trauma, resolve, without evidence of neurological abnormalities; and a history of episodes of loss of consciousness of unknown etiology.  

The appellant's service personnel records show that in November 1978 the appellant stated that he had intentionally missed reserve meeting in order to come on active duty.  It was noted that some immature and impulsive behavior was shown but his mental status appeared intact.  He transferred blame and did not accept responsibility.  

In December 1978, while in Germany, the appellant was sentenced to confinement for two months because he had kicked another soldier in October 1978.  A social work in-processing form in December 1978 noted that he related having injured his back and leg in Germany but he was not on medication and had no psychiatric history.  

Also, In December 1978 the appellant's commanding officer was contacted concerning a debt owed by the appellant.

In January 1979 the appellant's sentence of confinement was suspended and he was allowed to enter a course of rehabilitation training.  Records of that training show that his actions were of an immature person.  He did things he was told not to do.  He seemed to try to impress people when he was sure he was being watched but when he did not suspect he was being watched, he let his performance down.  He kept repeating his usual mistakes.  Another record shows that it was felt that he was unreliable and tried to "get away" with as much as possible.  Another record shows that he had had his first Article 15 for failing to report for "K.P."  In the eight months thereafter he was counseled on numerous occasions for his "apathetic and unconcerned attitude towards his assigned duties and responsibilities" and he had two additional Article 15s for disobeying orders and for assaulting another soldier.  Since arriving for rehabilitation training his routine performance had not changed markedly.  He put forth only minimal efforts towards achieving a satisfactory performance.  Despite his continued verbal expressions of a desire to complete training, he failed to convince others of his commitment.  His poor pattern of military discipline was established 2 1/2 years ago in the reserves and continued to the present time.  Further rehabilitative efforts were not warranted and would only serve to confirm that he lacked commitment to his military duties and responsibilities.  It was recommended that he be discharged from service for misconduct.  

A service record requesting the appellant's discharge reflects that discharge was recommended due to frequent incidents of a discreditable nature.  Specifically, a discharge for unsuitability was not deemed appropriate because his behavior was not due to an inability to satisfactorily perform within the meaning of unsuitability.  His record reflected that he had had 3 court-martials and 3 Article 15 punishments.  He had been placed in a correctional training and treatment program to return him to duty but since his arrival his actions precluded this, as shown in an attached resume of behavior, attitude, and ability.  He had demonstrated little desire for returning to duty.  It was felt that he had the mental and physical abilities to be an effective soldier but his record and failure to react constructively to rehabilitation indicated he should not be retained for military service.  

The attached resume shows that the appellant assaulted another solider in October 1978 for which he had received an Article 15 punishment in October 1978, and other Article 15 punishments in May 1978, and in August 1978.  In December 1978 he failed inspections or had unsatisfactory evaluations on many occasions.  Also, on numerous occasions in January 1979 he filed inspections and even failed to follow instructions.  

In May 1979 the appellant was discharged from active service due to misconduct and was given a discharge certificate reflecting that the discharge was under other than honorable conditions.  

Analysis

Initially, the Board notes that unlike an adjudication of a claim for service connection for a disability on the merits, to establish status as a "veteran" there must be a preponderance of the evidence and not merely an approximate balance of favorable and negative evidence.  

The record does not show that the claimant's discharge has been upgraded to a status that would allow him to obtain VA benefits.  The character of his discharge, together with the fact that the discharge was based upon actions found to be the result of willful misconduct, stands as a bar to his receipt of VA benefits unless it is determined that the acts were not the result of willful misconduct or that he was insane at the time of the offenses leading to his discharge.  

The claimant asserts that on at least two occasions he failed to be at the appointed place at the proper time because of weather conditions, specifically that snow storms precluded him from being at the proper place at the appointed time.  With respect to the assault upon another soldier he states that this was because of a racial slur directed to him by the other soldier.  He also makes vague allegations which appear to suggest that he had some diminished capacity due to an in-service head injury, although he does not allege that he was insane at any time during his active duty.  

In regard to some of these contentions, there is a question of whether the information provided by the appellant is credible.  Generally see Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006); and Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  However, assuming, but without conceding, the truthfulness of these allegations and contentions they address only a very small time frame over which the appellant's behavior was one of essentially continuous misconduct.  Indeed, it was noted that his behavior of not accepting responsibility and attempting to shift blame, as well as putting forth only the barest minimal efforts towards acceptable performance of his military duties dated back to prior to his active duty, to his time in the reserves.  Moreover, even after reviewing the STRs, the Board finds that there is no medical evidence of any diminished physical or mental capacity during his active service.  In fact, after December 1978 there is no evidence of complaints, findings, signs, symptoms or evaluations for any residuals of any injuries of his head; and, yet, his pattern of immature behavior and impulsive behavior continued unabated.  

Thus, in sum, the Board finds that the appellant was not discharged from service for an isolated and minor offense and that at the time of the offenses during active service which led to his discharge from service under other than honorable conditions, the claimant's actions were the result of persistent and willful misconduct and he was not insane.  

As a result, the Board finds that the claimant is not a "veteran" for the purpose of receipt of VA benefits and that, as a result, he is precluded from receipt of VA disability compensation.  


ORDER

The appellant's characterization of discharge from active naval service is a bar to VA benefits.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


